 Case 1:20-cv-03274-VM Document 28 Filed 05/20/20 Page 1 of 26



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
KDH CONSULTING GROUP LLC,          :
                                   :
                    Plaintiff,     :                20 Civ. 3274 (VM)
                                   :
     - against -                   :             DECISION AND ORDER
                                   :
ITERATIVE CAPITAL MANAGEMENT L.P., :
et al.,                            :
                                   :
                    Defendants.    :
--------------------------------------X

VICTOR MARRERO, United States District Judge.

     Plaintiff KDH Consulting Group LLC (“KDH”) brought this

action      against    Iterative       Capital      Management     L.P.

(“Iterative”), Iterative Capital GP, LLC, Iterative OTC, LLC

(“Escher/Iterative     OTC”),   Iterative    Mining,     LLC,    Brandon

Buchanan,      and     Christopher        Dannen       (collectively,

“Defendants”). KDH sought an Order to Show Cause and Temporary

Restraining    Order   to   enjoin     Defendants    from   converting

Iterative Capital, L.P. (the “Partnership”) into an operating

limited liability company (the “Restructuring”) and taking

other actions related to the Restructuring. (See “Complaint,”

Dkt. No. 1; “Memorandum of Law,” Dkt. No. 5.) The Court (Part

I) granted the Temporary Restraining Order on April 27, 2020,

and scheduled the preliminary injunction hearing for May 11,

2020, at 10:00 a.m. (See “TRO,” Dkt. No. 9.) By letter dated

May 1, 2020, Defendants sought immediate relief from the TRO


                                   1
    Case 1:20-cv-03274-VM Document 28 Filed 05/20/20 Page 2 of 26



and argued that KDH was unlikely to prevail at the preliminary

injunction      hearing.   (See   “May   1   Letter,”   Dkt.   No.   14.)

Consistent with the Court’s order (see Dkt. No. 15), KDH

responded by letter on May 4, 2020. (See “May 4 Letter,” Dkt.

No. 17.)

        In a telephone conference on May 5, 2020, the Court

alerted the parties of its intent to construe the May 1 Letter

as a motion to dissolve the TRO pursuant to Federal Rule of

Civil Procedure 65(b)(4) (“Rule 65(b)(4)”) (the “Motion”).

(See Docket Minute Entry Dated May 5, 2020.) During the

conference, the Court heard the parties’ arguments regarding

whether KDH had demonstrated irreparable harm and either a

likelihood of success on the merits or sufficiently serious

questions going to the merits to make them fair ground for

litigation and a balance of hardships tipping in KDH’s favor.1

Based on the parties’ arguments and the Court’s review of the

Complaint, the Memorandum of Law, the Declarations of Rika

Khurdayan (see “Khurdayan Decl.,” Dkt. No. 6) and Wayne Hatami




1 See Granny Goose Foods, Inc. v. Brotherhood of Teamsters and Auto Truck
Drivers, 415 U.S. 423, 439 (1974) (“[If] the parties, at the time of the
hearing on the motion to dissolve the restraining order, find themselves
in a position to present their evidence and legal arguments for or against
a preliminary injunction,” then the court “may proceed with the hearing
as if it were a hearing on an application for a preliminary injunction”
in which “the party seeking the injunction bear[s] the burden of
demonstrating the various factors justifying preliminary injunctive
relief . . . .”).

                                    2
    Case 1:20-cv-03274-VM Document 28 Filed 05/20/20 Page 3 of 26



(see “Hatami Decl.,” Dkt. No. 272) and accompanying exhibits,

the Motion as set forth in the May 1 Letter, and the May 4

Letter,     the     Court   found    that          injunctive    relief    was   not

merited. Specifically, the Court found that KDH had not made

a sufficiently compelling showing of irreparable harm, and

further found that the balance of the equities did not weigh

in KDH’s favor. Therefore, the Court granted the Motion to

dissolve the TRO pursuant to Rule 65(b)(4). (See “Order,”

Dkt.     No.    18.)    The       Court        indicated       that    a   decision

memorializing its ruling would follow. (Order at 2.) The Court

now issues this Decision setting forth in greater detail the

reasons for its Order.

                               I.      BACKGROUND3

A.      KDH’s Allegations

        KDH became a limited partner in Iterative Capital, L.P.

(the     “Partnership,”       and    together           with   Iterative   Capital

Master, L.P. and Iterative Mining Master, L.P., the “Fund

Complex”)      in   January    2018       with      a   $1,000,000     investment.

Iterative      provided     KDH     with       a   subscription       agreement,   a


2  KDH originally filed the Hatami Declaration and its accompanying
exhibits under seal, as permitted (temporarily) by the Court (Part I).
(See Dkt. Nos. 8, 10.) The Court ordered the parties to submit a proposed
protective order (see Dkt. Nos. 19, 23), following which KDH refiled, in
redacted form, the Hatami Declaration and accompanying exhibits (see Dkt.
No. 27).
3 The factual background below derives from the Complaint, the Memorandum

of Law, the Khurdayan Declaration, and the Hatami Declaration. Throughout,
the page numbers of the exhibits to the declarations refer to the page
numbers of the document.

                                           3
 Case 1:20-cv-03274-VM Document 28 Filed 05/20/20 Page 4 of 26



limited     partnership        agreement       (“LPA”),          and       a     Private

Placement Memorandum (“PPM”).

      KDH alleges that Defendants fraudulently induced it into

investing in a cryptocurrency investment and trading fund by

misrepresenting      the       purpose        of    the     fund,          its     prior

performance     history,       and    the     liquidity         options.         Brandon

Buchanan and Christopher Dannen (the “Individual Defendants”)

allegedly      promised    a    highly       liquid       fund   with          quarterly

withdrawal rights, with 70 percent of the assets invested in

trading cryptocurrencies and network tokens and the remaining

30   percent    invested       in    cryptocurrency         mining         operations

including cryptocurrency mining equipment. To the contrary,

KDH alleges, Defendants knew at the time KDH entered the

Partnership that cryptocurrency trading was no longer viable,

and planned to use KDH’s funds for “highly illiquid mining

operations.” (Complaint ¶ 3.) For example, KDH points to a

statement    made   on    December       10,       2019    by    a    principal      of

Iterative, Leo Zhang, indicating that Iterative’s strategy of

focusing on mining (instead of trading cryptocurrencies and

network tokens) was formed in 2016-2017. According to KDH,

Defendants’     offering       documents       failed       to   disclose         their

primary   investment       objective         and   strategy          and   failed     to

reflect Iterative’s actual prior performance.




                                         4
 Case 1:20-cv-03274-VM Document 28 Filed 05/20/20 Page 5 of 26



      Concurrently      with     KDH’s       initial        investment,     the

cryptocurrency market (in particular, Bitcoin) declined. When

KDH requested immediate withdrawal, Buchanan assured KDH that

their funds had not yet been invested, that the Fund Complex

would not invest heavily in Bitcoin, and that KDH would be

able to withdraw at any time. Then, to prevent KDH and other

investors from withdrawing funds, Defendants allegedly made

the   portfolio    illiquid      by       deviating        from    the   stated

investment strategy and turning to mining, including spending

$6.5 million of the remaining assets on “rapidly depreciating

mining equipment.” (Complaint ¶ 11.) Even though mining was

meant to be a “minor side strategy” comprising “up to 30% of

the assets,” Iterative eventually spent “half of the fund’s

total assets” on the mining equipment. (Complaint ¶ 41;

Memorandum   of   Law    at    3.)    This      led   to   losses    including

$3,400,000 in depreciation to the mining equipment by the end

of 2019. To pay for the Fund Complex’s shift to mining,

Defendants set aside a substantial part of the funds into a

“side-pocket.”    (Complaint         ¶¶   12,    58.)      KDH    alleges   that

Defendants withheld information about what they were doing.

      KDH also alleges that Defendants engaged in self-dealing

with their affiliated entities, including Escher/Iterative

OTC   (Defendants’      over-the-counter          cryptocurrency         trading

business) and Iterative Mining LLC (Defendants’ separate

                                      5
 Case 1:20-cv-03274-VM Document 28 Filed 05/20/20 Page 6 of 26



mining company). The PPM stated that Escher/Iterative OTC

would have an exclusive right to purchase all the digital

assets produced and owned by Iterative Mining Master, L.P.,

in exchange for “more favorable pricing terms.” (Complaint ¶

46.) But Defendants never disclosed these “more favorable

pricing terms” to KDH and released only vague information

about   Escher/Iterative        OTC’s       operations            and    regulatory

compliance. KDH alleges that Defendants breached their duty

of good faith and fair dealing by putting the interests of

Escher/Iterative        OTC    ahead       of     the     interests        of     the

Partnership,      and   by    “attempting         to    retrofit”         the    Fund

Complex’s operations so that any mined digital assets were

funneled     to   Escher/Iterative         OTC,        such       that   Individual

Defendants personally profited. (Complaint ¶ 80.)

     In December 2019, Defendants told KDH and the other

investors of their plan to convert the Fund Complex to an LLC

through a series of transactions. The Restructuring would

also consolidate the Fund Complex with Escher/Iterative OTC.

On March 1, 2020, Defendants gave KDH and the other investors

three options: (1) continue as an investor in the new venture,

(2) withdraw from the Fund Complex in exchange for a refund

based   on    the   remaining      assets         less        a    deduction      for

Restructuring expenses, or (3) receive a pro rata share of

assets-in-kind      (digital    assets          and    cryptocurrency           mining

                                       6
    Case 1:20-cv-03274-VM Document 28 Filed 05/20/20 Page 7 of 26



equipment) less shipping expenses. Defendants asked for KDH’s

and     other   investors’     consent    for    the    Restructuring       by

midnight on April 28, 2020 (the “April 28 Offer”).

B.      Order to Show Cause

        On April 27, 2020, the Court (Part I) granted a TRO that

(1) enjoined Defendants from carrying out the Restructuring;

(2) enjoined Defendants from acting on the April 28 Offer

(including      distributing     assets     in   kind);      (3)   prohibited

Defendants from destroying documents; (4) enjoined Defendants

from taking any action that would impair the value of the

Fund Complex; and (5) directed Defendants to turn over the

books and records specified in KDH’s demand dated April 14,

2020.4 The Order to Show Cause directed Defendants to address

the relief granted by the TRO in addition to the following

requested relief: redeeming to KDH its portion of the Fund

Complex’s liquid portfolio without charging Restructuring

expenses;       enjoining    Iterative      Capital    GP,    LLC    and   its

affiliates       from   acting   as   the    general      partner    of    the

Partnership;      and   enjoining     Defendants       from    paying     costs

associated with this litigation out of the Fund Complex.

C.      Defendants’ Arguments


4 The fifth provision, relating to the production of certain books and
records, was suspended by the Court’s Order dated May 1, 2020. (See Dkt.
No. 16.) The Court notes that the date of the request for books and
records was given in the TRO as April 14, 2018, which appears to be
incorrect. (See Khurdayan Decl. Ex. B.)

                                      7
 Case 1:20-cv-03274-VM Document 28 Filed 05/20/20 Page 8 of 26



     Defendants wrote to the Court seeking immediate relief

on May 1, 2020. Defendants argue, first, that the TRO is

causing irreparable harm to other investors and to unrelated

businesses      named   as    Defendants.          With   respect    to    other

investors, while two thirds have chosen to convert their

investment into an interest in the new entity, one third opted

to liquidate, but cannot do so while the TRO is in place;

these investors’ funds may be imperiled by the TRO due to the

volatility      of   the     market.        With    respect     to   unrelated

businesses, Defendants argue that numerous Iterative entities

named as defendants have only a “tenuous relation to the

issues being litigated.” (May 1 Letter at 2.) In particular,

they note that the Complaint does not identify any agreements

between   KDH    and    Escher/Iterative           OTC,    a   separate    money

services business that acts as a wholesale principal trading

firm for cryptocurrencies. Yet, as a result of the TRO,

Escher/Iterative OTC’s account has been flagged by trading

partners,    resulting       in   the       effective     suspension      of   its

business.

     Relatedly, Defendants assert that because money damages

would make KDH whole, KDH cannot demonstrate that it would

suffer irreparable harm such that a TRO or a preliminary

injunction would be appropriate. Defendants note that the law

is clear that monetary damages do not constitute irreparable

                                        8
    Case 1:20-cv-03274-VM Document 28 Filed 05/20/20 Page 9 of 26



harm, absent insolvency. Brenntag Int’l Chems., Inc. v. Bank

of India, 175 F.3d 245, 249 (2d Cir. 1999). Separately,

Defendants note that the Partnership would not be liable for

a judgment; in fact, the Partnership is named as a nominal

plaintiff.

        Defendants also point out that the only emergency is one

of KDH’s making. KDH had months of advance notice -- since

December 20, 2019 -- of the plan to restructure. KDH received

extensive disclosures, including over 100 pages on March 1,

2020, yet waited until the eve of the April 28 Offer to seek

a TRO ex parte. Defendants also note that they had no notice

of the TRO -- KDH provided Defendants with copies of the

papers only after filing. (May 1 Letter at 4.)

        Defendants    make      several      arguments        regarding       the

appropriateness of venue and the Court’s jurisdiction over

KDH’s claims. They assert that with respect to claims arising

under     Delaware    Revised      Uniform    Limited     Partnership         Act

(“DRULPA”),      pursuant     to   which     KDH   requested         documents,

enforcement      actions     “shall   be     brought     in    the    Court   of

Chancery” of Delaware, which has “exclusive jurisdiction.”

DRULPA     §   17-305.5    More    generally,      the   LPA    contains      an


5 Defendants contend that not only does the Court not have jurisdiction
over the Section 17-305 claim, but by requiring Defendants to comply with
KDH’s document request pursuant to DRULPA Section 17-305, the TRO imposes
an enormous burden on Defendants and does not merely maintain the status
quo. They point out that KDH does not acknowledge the standard to obtain

                                      9
 Case 1:20-cv-03274-VM Document 28 Filed 05/20/20 Page 10 of 26



exclusive venue provision, and Defendants argue that KDH has

thus consented to litigate all claims arising under the LPA

in Delaware Chancery Court.

      Lastly, Defendants contend that KDH is not likely to

succeed on the merits. They point to instances where KDH

misquoted the PPM, which, in the section called “Investment

Strategy/Purpose” of the executive summary, states that the

Partnership seeks to appreciate “by investing all of its

investible assets in the Master Funds, which invest, directly

or indirectly, in cryptocurrencies and network tokens, as

well as in mining operations and equipment relating to the

generation thereof.” (May 1 Letter at 5 (quoting Hatami Decl.

Ex. C, at 1).) Defendants point to key places where KDH has

disregarded similar language.

D.    KDH’s Response

      KDH makes several arguments in its May 4 Letter. In

response to Defendants’ arguments on irreparable harm, KDH

suggests that none of the Defendants could be harmed by

injunctive relief because there was no transaction scheduled

to close on April 28, 2020 -- and in fact, Defendants had

refused to set any deadline for the Restructuring. KDH further


a mandatory injunction, much less attempt to meet it. Furthermore,
Defendants argue that most of the requested documents are beyond the scope
permitted by Section 17-305. Because the Court suspended this provision
of the TRO by Order dated May 1, 2020, the Court need not address the
matter further. (See Dkt. No. 16.)

                                   10
Case 1:20-cv-03274-VM Document 28 Filed 05/20/20 Page 11 of 26



states that Escher/Iterative OTC and Iterative Mining, LLC

(1) would not be affected by the TRO, and (2) were named as

defendants because the Complaint alleges that they benefited

from Defendants’ fraudulent conduct. KDH quotes the March 1,

2020    explanation      of   the   Restructuring,         which   noted    that

“[t]here are inherent conflicts of interest in this offering”

because “affiliates of Iterative will benefit from extending

the existence of the Domestic Fund in the form” of the new

entity. (May 4 Letter at 5-6 (quoting Hatami Decl. Ex. L, at

6).) KDH also states that it would suffer irreparable harm

without injunctive relief by being forced to consent to the

April    28   Offer     without     the    additional      disclosures      they

requested from Defendants.

       In    response    to   Defendants’         arguments     regarding   the

timing of the TRO and the lack of notice, KDH writes that it

did provide notice to Defendants’ prior counsel. The timing

of the TRO was directly caused by Defendants’ refusal to

provide the books and records requested by KDH, which was

only necessary because the December 20, 2019 notice provided

“absolutely      no     information       .   .    .    about   the   upcoming

restructuring.” (Id. at 3.)

       KDH     counters        Defendants’             arguments      regarding

jurisdiction over its document request by claiming that it is

permitted to inspect books and records under the LPA. (Id. at

                                      11
 Case 1:20-cv-03274-VM Document 28 Filed 05/20/20 Page 12 of 26



6 (citing Khurdayan Decl. Ex. B, at 1).) KDH points out that

it is being forced to acknowledge that it has received all

the information it needs. (Id. at 6-7.) With respect to venue,

KDH argues that supplemental jurisdiction permits the Court

to hear its state law claims. Since venue is appropriate for

the Complaint’s federal securities fraud claims, KDH argues,

venue is also appropriate for the state law claims. (Id. at

7.) KDH notes that the LPA’s forum selection clause did not

provide any federal district court with jurisdiction over the

federal securities fraud claims. It also notes that the

Subscription       Agreement        (through        which    KDH   acquired       an

interest in the Partnership) did not have a forum-selection

clause. (Id. at 7-8.)

     Finally, with respect to the merits, KDH alleges that

Defendants turned the liquid investment into a “full-blown

mining    operation,”      which         “locked      KDH     in   an        illiquid

investment vehicle.” (Id. at 2.) Specifically, instead of

being    limited    to   30     percent        of   the     assets,     Defendants

“expended    nearly      half       of   the    Fund’s      assets      on    mining

equipment.” (Id.) KDH states that this arrangement permitted

Defendants    to    profit      through        Escher/Iterative          OTC,    the

affiliated trading entity. (Id.)

                              II.    LEGAL STANDARD




                                         12
 Case 1:20-cv-03274-VM Document 28 Filed 05/20/20 Page 13 of 26



       Under Second Circuit law, “the standard for an entry of

a TRO is the same as for a preliminary injunction.” Herrick

v. Grindr, LLC, No. 17 Civ. 932, 2017 WL 744605, at *2

(S.D.N.Y. Feb. 24, 2017) (quoting Andino v. Fischer, 555 F.

Supp. 2d 418, 419 (S.D.N.Y. 2008)). A court may grant a motion

for a preliminary injunction pursuant to Rule 65 when the

movant has shown “(1) irreparable harm in the absence of the

injunction and (2) either (a) a likelihood of success on the

merits or (b) sufficiently serious questions going to the

merits to make them a fair ground for litigation and a balance

of    hardships     tipping     decidedly      in   the   movant’s   favor.”

MyWebGrocer, LLC v. Hometown Info, Inc., 375 F.3d 190, 192

(2d   Cir.    2004)   (internal     quotation       marks   omitted).    “The

showing      of   irreparable    harm     is   perhaps    the   single   most

important prerequisite for the issuance of a preliminary

injunction.” Kamerling v. Massanari, 295 F.3d 206, 214 (2d

Cir. 2002) (internal quotation marks and alteration omitted).

To demonstrate irreparable harm, the movant must show “an

injury that is neither remote nor speculative, but actual and

imminent and cannot be remedied by an award of monetary

damages.” Estee Lauder Cos. v. Batra, 430 F. Supp. 2d 158,

174 (S.D.N.Y. 2006) (internal quotation marks omitted). “When

considering a motion for a preliminary injunction, unlike a

motion to dismiss, the Court need not accept as true the well-

                                     13
 Case 1:20-cv-03274-VM Document 28 Filed 05/20/20 Page 14 of 26



pleaded allegations in Plaintiff[’s] complaint.” Victorio v.

Sammy’s Fishbox Realty Co., No. 14 Civ. 8678, 2014 WL 7180220,

at *4 (S.D.N.Y. Dec. 12, 2014) (citing Incantalupo v. Lawrence

Union Free Sch. Dist. No. 15, 652 F. Supp. 2d 314, 317 n.1

(E.D.N.Y. 2009)).

     The purpose of an injunction is to preserve the status

quo pending a trial on the merits. Tom Doherty Assocs., Inc.

v. Saban Entm’t, Inc., 60 F.3d 27, 34 (2d Cir. 1995). In

particular, “[e]x parte temporary restraining orders . . .

should be restricted to serving their underlying purpose of

preserving the status quo and preventing irreparable harm

just so long as is necessary to hold a hearing, and no

longer.”   Granny   Goose   Foods,    415   U.S.   at   439   (internal

citation omitted). Rule 65(b)(4) permits the party adverse to

the TRO to “move to dissolve or modify the order” with 2 days’

notice to the party who obtained the TRO. If the adverse party

moves to dissolve or modify the TRO, “[t]he court must then

hear and decide the motion as promptly as justice requires.”

Rule 65(b)(4). A district court need not find proof of changed

circumstances in modifying a temporary restraining order or

preliminary injunction, but rather applies its discretion in

exercising the trial court’s inherent power to modify its

orders. Sierra Club v. U.S. Army Corps of Engineers, 732 F.2d

253, 256-57 (2d Cir. 1984). A court may grant a motion to

                                 14
 Case 1:20-cv-03274-VM Document 28 Filed 05/20/20 Page 15 of 26



dissolve a TRO pursuant to Rule 65(b)(4) if the TRO was

improperly issued. Rabbi Jacob Joseph School v. Province of

Mendoza, 342 F. Supp. 2d 124, 127 (E.D.N.Y. 2004).

                            III. DISCUSSION

     As    the     Court   stated        during   the   May       5,   2020

teleconference, its decision to dissolve the TRO is based on

KDH’s failure to demonstrate irreparable harm as well as the

Court’s finding that the balance of equities tilts in favor

of Defendants.

A.   Irreparable Harm

     The   Court    must   first   determine      whether   the    damages

alleged by KDH are economic in nature. It is well-established

that money damages do not constitute irreparable harm absent

“a finding of current or imminent insolvency” of the defendant

such that any judgment may be uncollectible. CapLOC, LLC v.

McCord, No. 17 Civ. 5788, 2019 WL 1236415, at *3 (S.D.N.Y.

Mar. 18, 2019) (quoting WestLB AG v. BAC Florida Bank, No. 11

Civ. 5398, 2012 WL 3135825, at *5 (S.D.N.Y. Aug. 2, 2012)).

     In its Memorandum of Law, KDH points to three irreparable

injuries that it claims it will suffer absent a TRO and

preliminary injunction: (1) injury arising from the proposed

Restructuring and forced consent negating KDH’s right to

properly calculate and redeem its investment, (2) injury

arising from the proposed Restructuring materially changing

                                    15
Case 1:20-cv-03274-VM Document 28 Filed 05/20/20 Page 16 of 26



KDH’s position, including distribution rights and interest in

the new post-Restructuring entity, and (3) injury caused by

Defendants’      refusal     to    turn    over     books    and        records.

(Memorandum of Law at 16.)

     The first two of these are plainly economic injuries.

KDH urges a contrary result, but the cases it cites are

distinguishable.

     Several of the cases KDH cites in support of its claim

that its injuries are not economic involve violations of

statutory rights that cannot be redressed with money damages,

and these cases are thus distinguishable. For example, KDH

writes    that     irreparable     harm     “can”    be     found       where    a

“transaction -- particularly a change-of-control transaction

-- . . . is influenced by noncompliance with the disclosure

provisions of the various federal securities laws.” (May 4

Letter at 7 (quoting MONY Grp., Inc. v. Highfields Capital

Mgmt., L.P., 368 F.3d 138, 147 (2d Cir. 2004)).) But in MONY

Group, the SEC rules in question mandated certain disclosures

to ensure the integrity of shareholder votes; here, KDH cites

no parallel disclosure provision mandated by federal law. See

Litwin v. OceanFreight, Inc., 865 F. Supp. 2d 385, 401

(S.D.N.Y.    2011)       (“MONY   thus    holds   only     that     a    legally

deficien[t] proxy statement may give rise to a situation in

which    failure    to    grant   injunctive      relief    would       lead    to

                                     16
Case 1:20-cv-03274-VM Document 28 Filed 05/20/20 Page 17 of 26



irreparable harm.”). Similarly, in Street v. Vitti, 685 F.

Supp. 379, 384 (S.D.N.Y. 1988), the court found irreparable

harm where plaintiffs were about to be discharged as officers

and would lose their statutory right to inspect corporate

books; the court also found irreparable harm in defendants’

plan to sell shares, which would nullify the plaintiffs’

rights under New York’s dissolution statute. KDH is not an

officer, and points to no similar statutory right; indeed,

the LPA makes clear that the General Partner, Iterative

Capital GP, LLC, must only “establish such standards as it

deems appropriate regarding the access of Limited Partners to

the books and records of the Partnership.” (Hatami Decl. Ex.

B, at 42.) Nor does KDH allege that the corporate records

will be lost or destroyed, or that the Restructuring affects

its future business prospects. See, e.g., Mgmt. Techs., Inc.

v. Morris, 961 F. Supp. 640, 650 (S.D.N.Y. 1997) (finding

possible irreparable harm where corporate records would be

lost); Alcatel Space, S.A. v. Loral Space & Commc’ns Ltd.,

154 F. Supp. 2d 570, 584 (S.D.N.Y. 2001) (loss of minority

shareholders’ rights and breach of agreement leading to loss

of potential future business constituted non-monetary harm).

     Cases involving effects beyond the entities in question

are also distinguishable. In an antitrust case, Consolidated

Gold Fields PLC v. Minorco, S.A., injunctive relief was

                                17
 Case 1:20-cv-03274-VM Document 28 Filed 05/20/20 Page 18 of 26



necessary to prevent an irreversible change to a global

market.   871   F.2d   252,   261    (2d       Cir.   1989).   KDH     quotes

Consolidated Gold Fields for the proposition that a court

cannot “unscramble the eggs,” but while it is true that tender

offers cannot easily be undone, any harm that flows from

permitting the April 28 Offer to proceed would affect only

the   Partnership’s    investors,        and    would   result    in    money

damages only. Thus, “‘unscrambling’ -- restoration to pre-

transaction positions -- is not necessary to remedy any harm

if [KDH] succeeds on its claims. [KDH] can be compensated

with an amount of money consistent with the economic harm

suffered.” Solus Alt. Asset Mgmt. LP v. GSO Capital Partners

L.P., No. 18 Civ. 232, 2018 WL 620490, at *6 (S.D.N.Y. Jan.

29, 2018).

      KDH next argues more generally that “the dilution of a

party’s stake in, or a party’s loss of control of, a business”

constitutes     irreparable   harm.      (Memorandum      of     Law   at   20

(quoting Int’l Equity Invest., Inc. v. Opportunity Equity

Partners Ltd., 441 F. Supp. 2d 552, 563 (S.D.N.Y. 2006)

(internal quotation marks omitted)).) KDH claims that it will

have a diluted stake in the new post-Restructuring entity,

and that Defendants are “dissipating” its capital account in

the existing Partnership. (Memorandum of Law at 21.) But KDH

is not being forced to invest in the new entity: It can choose

                                    18
 Case 1:20-cv-03274-VM Document 28 Filed 05/20/20 Page 19 of 26



instead to exit. Nor did KDH have “the right to participate

in the management” of the Partnership, such that its right is

under threat. Int’l Equity Invest., Inc., 441 F. Supp. 2d at

563 (internal quotation marks omitted). (See Hatami Decl. Ex.

B, at 29 (specifying that limited partners “may not take any

part    in    the    management,       control       or    operation”        of    the

Partnership).)        To      the     extent      Defendants           are    indeed

“dissipating”        its     capital     account,         that    claim      can     be

redressed with money damages.

       The    Court     also     finds        that      KDH’s     third      claimed

irreparable injury -- stemming from its inability to see

Defendants’        books   and      records     before     being       required      to

consent to the April 28 Offer -- can be redressed monetarily.

In its May 4 Letter, KDH all but abandons its argument that

it is entitled to the requested documents under DRULPA Section

17-305,      and    argues    more     generally        that     its   demand      was

reasonable, permitted by the LPA, and in line with Supreme

Court precedent allowing district courts to issue orders to

enforce a state-granted right to inspect corporate records.

The Court is not persuaded. KDH cites no provision of the LPA

that would govern its request, and as noted above, the LPA

makes    clear      that     Iterative        Capital     GP,    LLC    must       only

“establish such standards as it deems appropriate regarding

the access of Limited Partners to the books and records of

                                         19
    Case 1:20-cv-03274-VM Document 28 Filed 05/20/20 Page 20 of 26



the Partnership.” (Hatami Decl. Ex. B, at 42.)6 In the Supreme

Court case cited by KDH, Stern v. South Chester Tube Co., 390

U.S. 606, 609 (1968), the question was whether a federal court

may enforce a right under state law that permitted inspection

of a corporation’s books and records; the case did not pertain

to the effect of an exclusive venue provision.             Even if KDH

were entitled to see such documents, and even assuming its

demand was reasonable, the Court finds that any violation of

this right could be redressed with money damages. Indeed, KDH

couches this injury in economic terms when it writes that “if

the requested documents are not provided and KDH does not

consent to the offer,” it will be “expelled from the Fund

with no proper liquid refund equal to the value of KDH’s

remaining investment.” (May 4 Letter at 7.)

        Thus, all three of KDH’s claimed irreparable injuries

are     redressable    with   money    damages   and   insufficient   to

support injunctive relief absent insolvency. “The standard

for demonstrating insolvency is high” and requires “more than

allegations of the defendant’s ‘weak financial condition.’”

CapLOC, LLC, 2019 WL 1236415, at *3 (quoting Seda Specialty

Packing Corp. v. Am. Safety Closure Corp., No. 95 Civ. 4745,

1995 WL 404821, at *2 (S.D.N.Y. July 7, 1995)). Defendants



6 In contrast, the new post-Restructuring entity does seem to provide for
such inspection. (Hatami Decl. Ex. L, App’x II, at 19.)

                                      20
    Case 1:20-cv-03274-VM Document 28 Filed 05/20/20 Page 21 of 26



argue     that    KDH    does   not   show,    as   required        to   meet   the

“insolvency” exception to the prohibition on money damages,

that the risk of insolvency is “likely and imminent.” (May 1

Letter at 4 (quoting CRP/Extell Parcel I, L.P. v. Cuomo, 394

F. App’x 779, 782 (2d Cir. 2010).) In this regard, KDH writes

that the Partnership is “at risk of dissipation of all of its

funds.” (Memorandum of Law at 16.)

        Again, the Court is not persuaded.7 While the Fund has

“never been profitable,” Defendants’ projection of KDH’s

refund was still $225,120.18 as of April 14, 2020, which

suggests the Fund is not insolvent. (Memorandum of Law at

19.) To be sure, the refund estimation does not account for

restructuring       expenses,         and,    according        to    the   Hatami

Declaration, “Iterative admits [the Restructuring expenses]

may     deplete    the    Partnership’s       assets     and    KDH’s      capital

account.” (Hatami Decl. ¶ 48.) But the evidence for Hatami’s

statement appears to be scant. In Exhibit M to the Hatami

Declaration, an email exchange between Buchanan and KDH’s

representative,          Buchanan      declines     to     confirm         whether

Restructuring expenses will be equal or less than $100,000,

7 The Court notes that some recent cases have cast doubt on whether the
“insolvency exception” to the prohibition on money damages is still valid.
See Vis Vires Grp., Inc. v. Endonovo Therapeutics, Inc., 149 F. Supp. 3d
376, 393 (E.D.N.Y. 2016) (casting doubt on the insolvency exception
following Grupo Mexicano de Desarrollo S.A. v. Alliance Bond Fund, Inc.,
527 U.S. 308 (1999)). The Court need not decide whether the exception
exists, because even assuming it does, KDH has not demonstrated imminent
insolvency.

                                        21
 Case 1:20-cv-03274-VM Document 28 Filed 05/20/20 Page 22 of 26



though he estimates that that figure would be “on the high

end,” and that, of that amount, “KDH would be responsible for

approximately 6.5% as their pro-rata share of costs.” (Hatami

Decl. Ex. M, at 1-2.) And while Exhibit N shows an “Ending

Net Asset Value” of $0.00, Exhibit O contains a strongly

worded warning that “[t]his does not mean the value of your

investment was $0,” but only that, according to the Fund

Complex’s administrator, $0 is the “proper method of showing”

that the Restructuring is “intended to be consummated based

on the March 31, 2020 valuations.” (Hatami Decl. Ex. O, at

B2.) Instead, “the value of your investment as of March 31,

2020 is shown as the withdrawal (redemption) value,” which

puts the value of KDH’s investment, as KDH concedes, at

$225,120.18. (Hatami Decl. Ex. N, at 1.) Furthermore, while

the March 1, 2020 communication discloses that dissolving

legal entities in the Cayman Islands may involve additional

unknown costs, it also states that if expenses exceed the

reserves, the new post-Restructuring entity would bear the

cost. (Hatami Decl. Ex. L, at C16-C17.) Based on these figures

and statements, the Court finds that KDH has not met its

“high” burden of demonstrating insolvency, as opposed to

merely a weak financial condition.

     In short, KDH cannot demonstrate irreparable harm. In

contrast, Defendants would, in fact, be injured by injunctive

                                 22
Case 1:20-cv-03274-VM Document 28 Filed 05/20/20 Page 23 of 26



relief. KDH claims that Defendants would not experience harm

from   any   injunctive     relief        because    no    transaction         was

scheduled to close on April 28, and so the TRO was not

preventing any transaction. This argument is belied by the

terms of the TRO, which prevented Defendants, along with

“their agents, representatives, employees, or anyone else

acting on their behalf, . . . from proceeding with the

Restructuring.” (TRO at 3.) In this day and age, complicated

corporate    transactions     such    as    the     Restructuring        do    not

generally close, out of the blue, without significant pre-

closing work; because the injunction would prevent Defendants

from   proceeding    with    the   Restructuring,          it    could    cause

Defendants harm by increasing costs and uncertainty. As for

the claim that no transaction was scheduled to close on April

28, again the TRO itself contradicts KDH’s argument, as it

“enjoined and restrained” Defendants “from acting on their

offer currently set to expire on April 28, 2020, including

distributing assets in kind.” (TRO at 3.) Indeed, if the TRO

did not prevent Defendants from undertaking efforts related

to that transaction and the Restructuring, it is unclear what

the purpose of the TRO would have been.

       Defendants   also    persuasively       argue      that   the     TRO    is

causing harm to defendant Escher/Iterative OTC, a “separate,

FinCen-regulated money services business.” (May 1 Letter at

                                     23
Case 1:20-cv-03274-VM Document 28 Filed 05/20/20 Page 24 of 26



2.) Defendants note that the “Complaint does not identify any

agreements between Iterative OTC and Plaintiff, nor could it,

as there were no such agreements.” (May 1 Letter at 2.) Yet,

as a result of the TRO, Escher/Iterative OTC’s “account has

been flagged by multiple trading partners, thereby limiting

its liquidity pool, access to markets and ability to offer

competitive pricing.” (May 1 Letter at 3.) KDH replies that

Escher/Iterative OTC is “not affected by the TRO, which only

concerns the restructuring and access to material information

about such restructuring,” but the Court finds this assertion

dubious   in   light   of   Defendants’   clear   statement    to   the

contrary.

     Therefore, KDH has not demonstrated that it will suffer

an   irreparable   injury     absent   injunctive    relief,     while

Defendants have demonstrated that injunctive relief would

cause them harm.

B.   Balance of the Equities

     Setting aside the merits of KDH’s claims, the Court would

deny injunctive relief solely on the basis of its holding

that KDH has not demonstrated irreparable harm. But even if

KDH could demonstrate that its claims raise sufficiently

serious questions to make them fair ground for litigation,

the balance of equities does not tilt in KDH’s favor.




                                  24
 Case 1:20-cv-03274-VM Document 28 Filed 05/20/20 Page 25 of 26



      In balancing equities, the Court is struck by the effect

of injunctive relief on other investors. Defendants note that

one   third    of   investors     have       opted     to    liquidate     their

investments. Injunctive relief would freeze this process.

Because      the   Partnership    is        invested    in    a   particularly

volatile class of assets, preventing it from transacting

business could place the assets of all investors in peril, in

addition to preventing the one third of exiting investors

from proceeding with the liquidation process.

      Finally, the Court also finds KDH’s claim of emergency

to be entirely unpersuasive. KDH had notice, as of the

December 20, 2019 communication to investors, that the Fund

would   be    restructured   in    order        “to    scale      [its]   mining

operation” (Hatami Decl. Ex. K, at 1), and KDH had notice of

the substance of the April 28 Offer (i.e., the three exit

options) as of March 1, 2020. (Hatami Decl. Ex. L, at 1, 4.)

The urgency stems instead from Defendants’ refusal to provide

all of the documents KDH demanded, but even here, the equities

do not tilt in KDH’s favor. Despite knowing about its exit

options as of March 1, 2020, KDH waited until April 14, 2020

-- just two weeks before the April 28 Offer -- to request

books and records. That same day, April 14, 2020, Buchanan

notified KDH’s counsel that it would only comply in part with

the document request. (Khurdayan Decl. Ex. C, at 1-2.) KDH

                                       25
Case 1:20-cv-03274-VM Document 28 Filed 05/20/20 Page 26 of 26



filed for injunctive relief almost two weeks later. Even if

KDH were entitled to the requested documents -- and as noted

above, the Court has serious doubts in that regard -- the

equities do not favor KDH.

                             IV.     ORDER

     Accordingly, it is hereby

     ORDERED that defendants’ motion so deemed by the Court

as described above (Dkt. No. 14) to dissolve the Temporary

Restraining Order (Dkt. No. 9) dated April 27, 2020 pursuant

to Federal Rule of Civil Procedure 65(b)(4) is GRANTED.



SO ORDERED.


Dated: New York, New York
       20 May 2020




                                       _________________________
                                             VICTOR MARRERO
                                                U.S.D.J.




                                26
